On Petition for Rehearing
PER CURIAM.
The appellee has filed petition for rehearing which, inter alia, seeks clarification of a portion of the opinion of May 14, 1959. The court concluded its opinion with the following:
“Accordingly, the judgment is reversed.”
Upon reconsideration of that portion of the opinion to which our attention has been directed by appellee’s petition for rehearing, we conclude that the judgment appealed from should be reversed with directions that the trial judge enter judgment in favor of the appellant-defendant, and as so modified, the court’s prior opinion is adhered to.
Accordingly, the petition for rehearing is denied.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.